                                                              CLERK'
                                                                   S OFFICE U.S.DISTRICT COURT
                                                                      AT ABINGDONjVA
                                                                           FILED
                      IN TIIE U NITED STATES D ISTR ICT C O URT
                          W ESTERN DISTRICT O F W RG IN IA             JUL 2S 2212
                                 A BING D ON DIW SION
                                                                             JULI C.DUDLEY,CLERK
UNITED STATES O F AM ERICA                                                   BY; '
                                                                                 DEPUTY CLERK
                V.                               CA SE NO .1:19cr00016

INDIVIOR INC.(a/k/aReckittBenckiser
     Pharm aceuticalsInc.)and
IN DIVIOR PLC


                            'O RD ER G RANTING DEFENDA NTS'M O TION FO R
             A ONE-W EiKEXTENSION OFTIME TO RESPOND TO DE 74
        Upon m otion ofthe DefendantsIndiviorInc.and lndiviorplc,based on the record herein

and forgood cause shown,itishereby ORDERED thatthe Defendants'tim eto respond
                                                                          N
                                                                              to DE
                        .



74(MotionforConflictoflnterestInquiry)isextendedtoAugust7,2019.


Entered:Julyfn, 2019
                                            nited StatesM agistrate Jud e




23059/1/8949920v1
